DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 7/15/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 37, 39, 43, 49 and 51-54 have been amended.
Claims 55-59 are new.
Claim 37, 39-43, 45-49 and 51-59  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 37, 39-43, 45-49 and 51-59 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 37, 43 and 49 is/are directed to the abstract idea of “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001], [0007]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 37, 39-43, 45-49 and 51-59 recite an abstract idea.
Claim(s) 37, 43 and 49 is/are directed to the abstract idea of “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001], [0007]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 37, 39-43, 45-49 and 51-59 recite an abstract idea.
The claim(s) recite(s), in part, methods for performing the steps of “estimating patient financial responsibility, adjusting balances, obtaining data, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information” etc., that is “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. The limitation of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 37, 39-43, 45-49 and 51-59 recite an abstract idea. 
The claim(s) recite(s), in part, methods for performing the steps of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc., that is “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions)/fundamental economic principles or practices (hedging, insurance, mitigating risk) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 37, 39-43, 45-49 and 51-59 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computers, networks, memories, computer-readable media, graphic user interfaces (Applicant’s Specification [0038]), etc.) to perform steps of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computers, networks, memories, computer-readable media, graphic user interfaces, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decisions indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computers, networks, memories, computer-readable media, graphic user interfaces, etc.). At paragraph(s) [0038], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computers, networks, memories, computer-readable media, graphic user interfaces,” etc. to perform the functions of “estimating patient financial responsibility, adjusting balances, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc. The recited “processors, computers, networks, memories, computer-readable media, graphic user interfaces,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 37, 39-43, 45-49 and 51-59 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 38-43, 45-49 51-59 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
The dependent claims merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 38-43, 45-49 51-59 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 37, 43 and 49.

Response to Arguments
Applicant’s arguments filed 7/15/2022 with respect to claims 37, 39-43, 45-49 and 51-59 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 7/15/2022.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
HL7 Protocols 
HL7 protocols are an information are a (real-time) data communication protocols and part of Applicant’s abstract idea. Absent recitation of any non-conventional hardware or step elements, the recitation of this element does not move applicant’s claimed invention into eligible matter.
Significantly More
Further, the Examiner is not persuaded that “estimating patient financial responsibility, adjusting balances, obtaining data, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0038] describing generic computer components (i.e. “processors, computers, networks, memories, computer-readable media, graphic user interfaces”, etc.). And considered as an ordered combination, the computer components of Applicant’s system/method add nothing that is not already present when the steps are considered separately. Applicant’s argument is not persuasive.
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “estimating patient financial responsibility, adjusting balances, obtaining data, extracting data, cross walking extracted data, identifying self-pay balances, synchronizing patient account changes, managing fluctuations in self-pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, connecting to preexisting tools, running a plurality of data channels in parallel, posting payment and plan adjustment information,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626